            Case 1:20-cr-00040-BAH Document 95 Filed 09/02/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )
                                                   )
                 v.                                )
                                                     CRIMINAL NO.: 1:20-CR-040
                                                   )
  JESSICA JOHANNA OSEGUERA                         )
  GONZALEZ,                                        )
        also known as “Jessica Johanna             )
        Castillo” and “La Negra,”                  )
                                                   )
                 Defendant.                        )

               GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
               FOR LEAVE TO FILE ADDITIONAL PRETRIAL MOTIONS

       The United States, through undersigned counsel, respectfully submits this response to

Defendant Jessica Johanna Oseguera Gonzalez’s Motion for Leave to File Additional Pretrial

Motions (“Motion” or “Mot.”) [Dkt. No. 73]. The Court should grant in part and deny in part the

Motion, denying a blanket finding of “good cause” for untimely defense motions and granting

leave to file only those additional pretrial motions for which the defendant can establish a

particular “good cause” delay due to restrictions related to the COVID-19 (coronavirus)

pandemic.

       I.       BACKGROUND

       Following the grand jury’s return of the Superseding Indictment [Dkt. No. 65] on July 16,

2020, the Court set a deadline of July 31, 2020 for the defendant to file any pretrial motions.

Minute Order, July 22, 2020. The defendant’s Motion seeks leave to file additional pretrial

motions after this deadline pursuant to Federal Rule of Criminal Procedure 12(c)(3). The

defendant submits that the District of Columbia Department of Corrections (“DOC”), which

operates the facility where the defendant is detained, has limited in-person legal visits in an effort

to control the spread of COVID-19. Mot. at 1. Consequently, most of the defendant’s attorney-

                                                  1
          Case 1:20-cr-00040-BAH Document 95 Filed 09/02/20 Page 2 of 5




client communications have occurred via WebEx videoconference. Id. On July 31, 2020, the

defendant filed 12 substantive pre-trial motions. See Dkt. Nos. 66-77.

        II.     LEGAL STANDARD

        Federal Rule of Criminal Procedure 12(b)(3) requires the parties to file certain pretrial

motions “if the basis for the motion is then reasonably available and the motion can be

determined without a trial on the merits.” Fed. R. Crim. P. 12(b)(3). “The court may . . . set a

deadline for the parties to make pretrial motions . . . .” Fed. R. Crim. P. 12(c)(1). Rule 12(c)(3)

states that a pretrial motion filed after the deadline is untimely, “[b]ut a court may consider the

defense, objection, or request if the party shows good cause.” Fed R. Crim. P. 12(c)(3).

        One purpose of Rule 12 is to “sharply restrict[] the defense tactic of ‘sandbagging.’”

United States v. Oldfield, 859 F.2d 392, 397 (6th Cir. 1988) (citation omitted); see also United

States v. Ramirez, 324 F.3d 1225, 1228 (11th Cir. 2003) (holding that defense tactic of

“sandbagging” is not good cause for failure to file motion to dismiss). Accordingly, “[n]o good

cause exists if ‘the defendant had all the information necessary to bring a Rule 12(b) motion

before the date set for pretrial motions, but failed to file it by that date.’” United States v.

Curbelo, 726 F.3d 1260, 1267 (11th Cir. 2013) (quoting United States v. Seher, 562 F.3d 1344,

1359 n.15 (11th Cir. 2009)); see also United States v. Lorenzana-Cordon, No. 03-CR-331-13

(CKK), 2017 WL 11493918, at *10 (D.D.C. June 2, 2017), aff’d, 949 F.3d 1 (D.C. Cir. 2020)

(finding no good cause for untimely filing of motion to dismiss because defendant had

information needed to file motion before deadline).

        III.    ARGUMENT

        Granting leave to file only those additional pretrial motions for which the defendant can

show specific “good cause” due to COVID-19-related restrictions would prevent the


                                                   2
          Case 1:20-cr-00040-BAH Document 95 Filed 09/02/20 Page 3 of 5




sandbagging tactic that Rule 12 was designed to restrict, while at the same time accounting for

the unique challenges of attorney-client communication caused by the COVID-19 pandemic.

       Ordinarily, an attorney’s failure to timely consult with his or her client is insufficient to

establish “good cause” under Rule 12(c)(3). United States v. Yousef, 327 F.3d 56, 125 (2d Cir.

2003), abrogated on other grounds by Class v. United States, ––– U.S. ––––, 138 S. Ct. 798

(2018). However, the government acknowledges that defense counsel has faced certain

limitations consulting with their client prior to the deadline for filing pretrial motions due to

DOC procedures designed to prevent the spread of COVID-19. To the extent that DOC

procedures related to the COVID-19 pandemic have prevented the defendant from filing certain

Rule 12(b)(3) pretrial motions, the government does not oppose the defendant’s request for leave

to file additional motions within a reasonable time after the July 31st deadline.

       At the same time, a blanket finding of “good cause” for additional pretrial motions may

invite defense counsel’s improper use of the current public health crisis to sandbag the

government with untimely motions as a trial tactic. The government notes that the defendant

filed 12 separate motions on the previously set deadline, that, as of the date of this response,

more than a month has passed since the deadline, and that defense counsel now appears to have

access to their client through WebEx videoconference. For these reasons, the government does

not expect much additional delay in filing pretrial motions on account of the COVID-19

pandemic. Accordingly, the government encourages the Court to require the defendant to

explain with specificity in any future motion why that particular motion was delayed on account

of the DOC restrictions occasioned by the pandemic. Evaluating “good cause” on a case-by-case

basis will help maintain the orderly administration of the proceedings while also accounting for

the challenges of preparing for trial during the COVID-19 pandemic.


                                                  3
          Case 1:20-cr-00040-BAH Document 95 Filed 09/02/20 Page 4 of 5




       IV.     CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Motion for

Leave to File Additional Pretrial Motions be granted in part and denied in part, granting leave to

file only those additional pretrial motions for which the defendant can establish “good cause”

related to limitations on legal visits necessitated by the COVID-19 pandemic.


Respectfully submitted this 2nd day of September, 2020.


                                             Marlon Cobar, Acting Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                      By:            /s/
                                             Kaitlin Sahni, Trial Attorney
                                             Kate Naseef, Trial Attorney
                                             Brett Reynolds, Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-0917




                                                4
         Case 1:20-cr-00040-BAH Document 95 Filed 09/02/20 Page 5 of 5




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the Defendant, this 2nd day of September, 2020.




                                     By:           /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                5
